Citation Nr: 0838753	
Decision Date: 11/10/08    Archive Date: 11/20/08

DOCKET NO.  06-27 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an initial evaluation for the left knee 
disability in excess of 10 percent for the period from March 
12, 2004 until October 17, 2006.

2.  Entitlement to an evaluation for the left knee disability 
in excess of 30 percent beginning December 1, 2007.

3.  Entitlement to service connection for a neurological 
disorder of the left lower extremity.

4.  Entitlement to service connection for a right knee 
disorder, claimed as secondary to the left knee disability.

5.  Entitlement to service connection for a right ankle 
disorder, claimed as secondary to the left knee disability.

6.  Entitlement to service connection for a left ankle 
disorder, claimed as secondary to the left knee disability.

7.  Entitlement to service connection for a foot disorder, 
claimed as secondary to the left knee disability.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service from January 1963 to January 
1967.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma in August 2004, and May 2005.

In April 2008, a videoconference hearing was held between the 
RO and the Board in Washington, DC before the undersigned 
Veterans Law Judge who was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7107.  A 
transcript of that hearing has been associated with the 
claims file.

In conjunction with the April 2008 Board videoconference 
hearing, the appellant submitted additional evidence 
concerning his claims.  This evidence consisted of private 
medical evidence dated in March 2008.  The appellant also 
submitted a written waiver of review of that evidence by the 
agency of original jurisdiction and therefore referral to the 
RO of the evidence received directly by the Board is not 
required.  38 C.F.R. § 20.1304.

The appellant has appealed the initial 10 percent evaluation 
assigned to the left knee disability when service connection 
was granted and he has continuously prosecuted his case since 
that time.  While the case was in appellate status, the left 
knee rating was increased to 30 percent for the period from 
December 1, 2007 onward.  However, it was presumed that the 
appellant was seeking the maximum benefit allowed by law and 
regulation, and "it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded." AB v. Brown, 6 Vet. App. 35, 38 (1993).

In this case, the appellant is, in effect, asking for a 
higher rating effective from the date service connection was 
granted.  As such, the guidance of Fenderson v. West, 12 Vet. 
App. 119 (1999) is for application.  The Board has therefore 
listed the rating issue on the title page as two separate 
staged ratings, starting with the initial rating.  (A 
temporary total rating was assigned from October 18, 2006 to 
November 30, 2007, under the provisions of 38 U.S.C.A. 
§ 4.30.  This period will not be addressed because a rating 
higher than 100 percent is not assignable.)

In August 2008, the appellant indicated that he was seeking 
service connection for his left hip; he contends that the 
left hip condition is due to his service-connected left knee 
disorder.  The matter is REFERRED to the RO for appropriate 
action.

Finally, the appellant's claim of entitlement to service 
connection for a foot disorder, including as secondary to the 
left knee disability, was denied in a rating decision issued 
in March 2007.  The appellant was notified of that denial in 
a letter sent by the RO to him that same month.  In a written 
statement the appellant submitted in March 2008, he indicated 
that it was still his contention that his foot condition was 
caused by his service-connected left knee disability.  The 
Board finds that this letter constitutes a Notice of 
Disagreement (NOD) as to that service connection issue.

The claims file does not contain any Statement of the Case 
(SOC) issued in response to the appellant's NOD received by 
the RO in March 2008.  The Board must therefore remand the 
foot service connection claim for the issuance of an SOC.  
See Manlincon v. West, 12 Vet. App. 238, 240 (1999).  

That issue, and the issue of entitlement to an evaluation in 
excess of 30 percent for the left knee disability beginning 
December 1, 2007, are addressed in the REMAND portion of the 
decision below.  These two issues are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to October 18, 2006, there was no evidence of 
impairment of either the tibia or the fibula, and the 
appellant had not had any knee replacement surgery.

2.  Prior to October 18, 2006, there was clinical evidence of 
left knee degenerative changes, with crepitation, limitation 
of motion and complaints of pain and pain on use. 

3.  Prior to October 18, 2006, subluxation had not been 
clinically demonstrated and there was only one finding of 
laxity to valgus stress (just before the October 2006 
surgery).

4.  Prior to October 18, 2006, flexion in the service-
connected left knee was not limited to 30 degrees and 
extension was not limited to 15 degrees.

5.  The appellant does not currently experience any diagnosed 
left lower extremity neurological deficit or disorder.

6.  The appellant's left knee disability did not cause or 
make chronically worse any right knee disorder or any right 
or left ankle disorder.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent were not met for the left knee disability prior to 
October 18, 2006.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
and 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.55, 4.59, 
4.71a, Diagnostic Codes 5003, 5010, 5055, 5256-5261 (2008).

2.  Service connection for a neurological disorder of the 
left lower extremity is not warranted.  38 U.S.C.A. §§ 1101, 
1110, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2008).

3.  Service connection for a right knee disorder, a right 
ankle disorder and a left ankle disorder is not warranted on 
a direct basis, a presumptive basis or a secondary basis.  
38 U.S.C.A. §§ 1101, 1110, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The appellant's increased rating claim arises from his 
disagreement with the initial evaluation following the grant 
of service connection for his left knee disability.  Courts 
have held that once service connection is granted the claim 
is substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA for the left knee initial 
increased rating claim.

Turning to the appellant's service connection claims, he was 
notified of the information necessary to substantiate his 
service connection claims by correspondence dated in March 
2005 (prior to the initial AOJ decision in this matter).  
This document informed the appellant of VA's duty to assist 
and what kinds of evidence the RO would help obtain.  In that 
letter, the RO informed the appellant about what was needed 
to establish entitlement to service connection, on both a 
direct basis and a secondary basis.  The letter informed the 
appellant of what evidence was required to substantiate the 
service connection claims and of the appellant's and VA's 
respective duties for obtaining evidence.  The appellant was 
asked to submit evidence and/or information in his possession 
to the AOJ.  

The case was subsequently readjudicated as evidenced by the 
July 2006, November 2006, September 2007, and December 2007 
Supplemental Statements of the Case (SSOCs).  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the AOJ's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the AOJ) see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).  
Therefore, VA has no outstanding duty to inform the appellant 
that any additional information or evidence is needed as to 
his service connection claims.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate a claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d).  Here, VA obtained and reviewed the appellant's service 
medical treatment records.  Private and VA medical treatment 
records were also obtained and associated with the claims 
file.  The appellant was afforded VA medical examinations.  
The appellant was able to present testimony during a 
videoconference Board hearing conducted at the RO in April 
2008.  The appellant was informed about the kind of evidence 
that was required and the kinds of assistance that VA would 
provide and he was supplied with the text of 38 C.F.R. 
§ 3.159.  The appellant did not provide any information to VA 
concerning available treatment records that he wanted the RO 
to obtain for him that were not obtained.  The appellant was 
given more than one year in which to submit evidence after 
the RO gave him notification of his rights under the 
pertinent statute and regulations.  Therefore, there is no 
duty to assist or notify that is unmet.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  The RO did advise the 
appellant of such information concerning ratings and 
effective dates in a letter dated in March 2008.  Proceeding 
with this case in its current procedural posture would not 
therefore inure to the appellant's prejudice.

Even if complete notice was not sent before the initial AOJ 
decision in this matter, the Board finds that this error was 
not prejudicial to the appellant because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing and content of notice.  The appellant has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claims and given ample 
time to respond.  For these reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide this 
appeal as the notice error did not affect the essential 
fairness of the adjudication.

The Board observes that the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claims and to respond to VA notices.  Therefore, 
notwithstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the veteran.  Thus, the Board finds that 
any error in the timing of the appellant's notification of 
the VCAA constituted harmless error.  Proceeding with this 
matter in its current procedural posture would not therefore 
inure to the appellant's prejudice.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claims 
decided below.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

All relevant facts with respect to the claims addressed in 
the decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

The Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

I.  Increased initial rating claim

Disability evaluations are determined by the application of 
a schedule of ratings which is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  

In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
appellant, as well as the entire history of the appellant's 
disability in reaching its decision, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.  Evidence of the present levels of 
disability is found in the reports of the VA examinations 
conducted in July 2004, and February 2005; in the reports of 
VA outpatient treatment rendered between 2000 and 2007; in 
the reports of private medical and chiropractic treatment 
rendered between 1990 and 2008; and in the testimony given by 
the appellant at his April 2008 videoconference Board 
hearing.

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  A decision of the Court has held that 
in determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.  See also Fenderson v. West, 12 
Vet. App. 119 (1999).

The appellant testified at his April 2008 videoconference 
hearing that he takes pain medication to manage the 
inflammation and pain in his service-connected left knee.  He 
said that this was the only treatment he was receiving.

The evidence of record includes private medical and 
chiropractic treatment records dated between 1990 and 2008.  
In February 2004, the appellant walked without a limp.  There 
was no effusion in the left knee.  There was no instability 
in the left knee and Lachman testing was negative.  The 
appellant's collateral ligaments were intact and nontender to 
stress.  There was minimal subpatellar crepitation with 
flexion and extension.  The clinical assessment was 
patellofemoral pain.

The appellant underwent a VA medical examination in July 
2004.  On physical examination, each leg was 99 centimeters 
in length.  The appellant wore braces on each leg and carried 
a cane.  The appellant's knees were normal in appearance.  
The appellant exhibited zero to 140 degrees of motion.  There 
was prominent crepitus.  There was no subluxation, locking 
pain or joint effusion in the left knee.  Radiographic 
examination revealed moderate osteoarthritis of the left knee 
and patella chondromalacia.

Review of the appellant's VA medical treatment records 
reveals that his left knee was x-rayed in February 2004; 
osteoarthritic changes were observed in all three knee 
compartments.  The appellant had a clinical history of knee 
pain and swelling at that time.  In August 2004, the 
appellant complained of pain and swelling in his left knee.  
On physical examination, there was no swelling of the left 
knee which was mildly tender to touch.  Mild crepitus was 
present.  The appellant underwent an orthopedic consultation 
for his left knee in September 2004; crepitus and medial 
joint line tenderness were noted.  There was no effusion and 
Lachman testing was negative.  Range of motion was okay.  In 
December 2004, there was no effusion in the left knee on 
physical examination.  Knee range of motion was said to be 
'okay' and crepitus was noted.  The knee was nontender.  The 
clinical assessment was osteoarthritis. 

In the early part of 2005, the appellant was advised to 
exercise one hour a day three to four days per week.  In 
January 2005, he was using braces on his knees.  The 
appellant reported that his left knee was painful all of the 
time in September 2005.  He denied weakness in his legs.  The 
note from an orthopedic consultation that occurred in 
September 2005 indicates that the appellant's range of knee 
motion was okay.  He did not have an effusion or joint line 
tenderness.  Crepitus was present.  In April 2006, the 
appellant's knee range of motion was still described as okay.  
He demonstrated joint line tenderness and crepitus, but no 
effusion.  In September 2006, the appellant exhibited a range 
of knee motion from zero to 120 degrees.  An orthopedic 
surgery history and physical report dated in October 2006 
indicated that the appellant had a normal gait and station.  
Range of motion was from zero to 120 degrees.  Muscle 
strength and tone was normal.  There was laxity to valgus 
stress; this is the only time such a finding was made before 
the appellant underwent left knee surgery on October 18, 
2006.

The appellant underwent another VA medical examination in 
February 2005; he complained of constant pain in his left 
knee, as well as some swelling and feelings of weakness and 
instability.  The appellant also reported fatigability and 
loss of endurance.  He used a knee brace and a cane.  He took 
pain medication.  The appellant walked with a limp in his 
left leg.  On physical examination, there was no edema, 
effusion, tenderness, abnormal movement or instability.  
There was some tenderness to palpation, as well as crepitus.  
McMurray's sign and Lachman testing were negative.  The 
appellant exhibited three to 110 degrees of motion in the 
left knee.  Pain reduced the motion to 10 to 103 degrees.  
The examiner rendered a diagnosis of degenerative joint 
disease of the left knee.

The potentially applicable regulations contain a number of 
provisions relating to the knee joint.  Diagnostic Code 5256 
provides that favorable ankylosis of a knee warrants a 30 
percent evaluation.  Ankylosis is considered to be favorable 
when the knee is fixed in full extension, or in slight 
flexion at an angle between zero degrees and 10 degrees.  A 
40 percent evaluation requires that the knee be fixed in 
flexion at an angle between 10 degrees and 20 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5256.  The appellant does 
not have any left knee ankylosis.

Under Diagnostic Code 5257, a 20 percent evaluation requires 
moderate impairment.  A 30 percent evaluation requires severe 
subluxation or lateral instability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  The appellant does not have any left 
knee subluxation and no chronic left knee instability was 
demonstrated in the clinical evidence of record.

A 20 percent evaluation may be assigned where there is 
evidence of dislocated cartilage, with frequent episodes of 
"locking," pain, and effusion into the knee joint.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5258.  A 20 percent evaluation for 
limitation of motion of the knee is assigned where extension 
is limited to 15 degrees or flexion is limited to 30 degrees.  
38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  However, 
there is no objective clinical evidence of dislocated 
cartilage, with frequent episodes of "locking," or effusion 
into the knee joint.  Therefore Diagnostic Codes 5258 and 
5256 are not for application.  The appellant had not had knee 
replacement surgery prior to October 18, 2006, and therefore 
Diagnostic Code 5055 is not for application.  

The VA General Counsel has issued a precedential opinion 
(VAOPGCPREC 23-97) holding that a claimant who has arthritis 
and instability of the knee may be rated separately under 
Diagnostic Codes 5003-5010 and 5257, while cautioning that 
any such separate rating must be based on additional 
disabling symptomatology.  In determining whether additional 
disability exists, for purposes of a separate rating, the 
veteran must meet, at minimum, the criteria for a compensable 
rating under either of those codes.  Cf. Degmetich v. Brown, 
104 F.3d 1328, 1331 (Fed. Cir. 1997) (assignment of zero-
percent ratings is consistent with requirement that service 
connection may be granted only in cases of currently existing 
disability).  However, as noted above, the appellant has 
never demonstrated any subluxation of the left knee and 
laxity to varus stress was demonstrated on only one occasion, 
in October 2006, just prior to the left knee surgery.  
Therefore, a separate rating for knee instability in the left 
leg is not in order.

A review of the complete record indicates that the current 10 
percent rating for the appellant's left knee is based on the 
functional limitations described in the presence of 
arthritis.  Normal extension of the knee is to zero degrees.  
38 C.F.R. § 4.71, Plate II.  Normal flexion is 140 degrees.  
Id.  According to these criteria, the appellant has almost 
always demonstrated normal extension (zero degrees) in his 
left knee; at worst with pain, extension was reduced from 
zero to 10 degrees.  The appellant has demonstrated some 
limitation of flexion in the left knee.  His left knee 
flexion, as reflected in the clinical evidence, was limited 
at worst to 103 degrees with pain.  

Other factors to consider are the degree of limitation of 
motion that the appellant has, which in this case is slight 
loss of flexion, and which is expected during flare-ups or 
with increased use, and the degree of pain he has.  With 
increasing levels of pain, concomitantly increasing degrees 
of muscle spasm, weakness, atrophy, inability to function, 
and the like, are expected.  38 C.F.R. §§ 4.40, 4.45, 4.59.  
In this case, crepitation and chronic pain was reported in 
the left knee.  No muscle atrophy due to the knee disability 
has been demonstrated in the left leg.  There is no clinical 
evidence of any muscle spasm.  The objective medical evidence 
does show findings of slight limitation of motion in the left 
knee, as well as complaints of pain and pain on use.

Taking into consideration the provisions of 38 C.F.R. §§ 4.7, 
4.10 and 4.40, limitation of motion, crepitation and pain are 
findings that could limit the appellant's functional ability; 
a 10 percent evaluation is warranted for the left knee 
arthritis based on some limitation of extension and flexion.  
However, the evidence of record does not support a rating in 
excess of 10 percent for the left knee disability as the 
requisite limitation of flexion or extension has not been 
shown, even when taking into consideration pain.

In arriving at the above conclusions, the Board has 
considered the history of the appellant's disability, as well 
as the current clinical manifestations and the effect this 
disability may have on the earning capacity of the veteran.  
See 38 C.F.R. §§ 4.1, 4.2, 4.41 (2007).  The nature of the 
original disability has been reviewed, as well as the 
functional impairment that can be attributed to pain and 
weakness.  Nevertheless, the Board has found that an 
increased rating, based on the considerations of the Deluca 
case, is not appropriate for the left knee disability.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 204-7.

In sum, the preponderance of the evidence is against the 
claim for an initial rating in excess of 10 percent based on 
left knee osteoarthritis with some limitation of motion.  It 
is again noted that the 10 percent rating has been assigned 
based on the presence of arthritis, the limitation of 
functional ability, including as due to pain during flare-ups 
and increased use.  No subluxation or chronic instability has 
been demonstrated and a separate rating on that basis would 
not be warranted in this case.

A recent decision of the Court has held that in determining 
the present level of a disability for any increased 
evaluation claim, the Board must consider the application of 
staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  In other words, where the evidence contains factual 
findings that demonstrate distinct time periods in which the 
service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course 
of the appeal, the assignment of staged ratings would be 
necessary.  Based upon the guidance of the Court in Hart, the 
Board has considered whether a staged rating is appropriate 
for the left knee disability at issue in this case.  The 
Board has not found any variation in the appellant's 
symptomatology or clinical findings that would warrant the 
assignment of any staged ratings in this case prior to 
October 18, 2006.

Notwithstanding the above discussion, a rating in excess of 
the assigned schedular evaluation for the appellant's 
service-connected disability may be granted when it is 
demonstrated that the particular disability presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  See 
38 C.F.R. § 3.321(b)(1).

The Board finds no evidence that the appellant's service-
connected left knee disability addressed above has presented 
such an unusual or exceptional disability picture at any time 
as to require consideration of an extraschedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b).  The 
schedular rating criteria are designed to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1.

The Board finds that there is no evidence that the initial 
schedular evaluation in this case is inadequate.  As 
discussed above, there are higher ratings for the appellant's 
left knee disability but the required manifestations have not 
been shown in this case.  The Board further finds that no 
evidence has been presented suggesting an exceptional 
disability picture in this case.  Prior to October 2006, the 
appellant had not required any hospitalization for his 
service-connected left knee disability, and he has not 
demonstrated marked interference with employment due to such 
disability.  

There is no objective evidence of any symptoms due to the 
appellant's service-connected left knee disability that are 
not contemplated by the pertinent rating criteria.  
Consequently, the Board concludes that referral of this case 
for consideration of the assignment of an extraschedular 
rating is not warranted.  See Floyd v. Brown, 8 Vet. App. 88, 
96 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).  
(When evaluating an rating claim, it is well established that 
the Board may affirm an RO's conclusion that a claim does not 
meet the criteria for submission for an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1), or may reach such a 
conclusion on its own.)

In reaching its conclusions above, the Board has considered 
the applicability of the benefit-of-the-doubt doctrine.  
However, because the preponderance of the evidence is against 
the appellant's left knee claim, the benefit-of-the-doubt 
doctrine is inapplicable.  See Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).

II.  Service connection claims

The appellant testified at his April 2008 videoconference 
hearing that his neuritis of his left leg began a couple of 
months before he saw a VA doctor in August 2004.  He said 
that the dorsum of his left foot had been numb in service 
from the casting of his left leg in December 1963.  The 
appellant further testified that, by the time of his service 
separation, the nerves had mostly grown back and he really 
wasn't having a problem.  He also testified that, after 
performing a desk job for 40 years, he was working in a 
position that required lifting and carrying.  He thought that 
such activities apparently provoked the old military injury.  
He said that he started having problems with his right knee 
while he was awaiting surgery on his left knee.  The 
appellant also testified that he was not having problems with 
his right ankle, and that he had not had any post-service 
injury to his right knee or to his right ankle or to his left 
ankle.  He said that, generally speaking, he was not having 
problems with his right ankle and that it just hurt a little.  
The appellant stated that doctors told him they were unable 
to determine whether one condition contributed to another.

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  There must be medical evidence of a nexus 
relating an in-service event, disease or injury, and any 
current disability.  Caluza v. Brown, 7 Vet. App. 498 (1995), 
Grottveit v. Brown, 5 Vet. App. 91 (1993); 38 C.F.R. § 3.303.

To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist and it must be shown that the present 
disability is the same disease or injury, or the result of 
disease or injury incurred in or made worse by the 
appellant's military service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); 38 C.F.R. § 3.303(a).

In addition, service connection may be granted for any 
disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Judicial interpretation of the matter of secondary service 
connection as embodied in 38 C.F.R. § 3.310 requires 
consideration of whether the service-connected disability 
either causes or aggravates another condition.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc) (when 
aggravation of a non-service- connected condition is 
proximately due to or the result of a service-connected 
condition, a veteran shall be compensated for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation).

In September 2006, the provisions of 38 C.F.R. § 3.310 were 
amended.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The 
amendment sets a standard by which a claim based on 
aggravation of a non-service-connected disability by a 
service-connected one is judged.  Although VA has indicated 
that the purpose of the regulation was merely to apply the 
Court's ruling in Allen, it was made clear in the comments to 
the regulation that the changes were intended to place a 
burden on the claimant to establish a pre-aggravation 
baseline level of disability for the non-service-connected 
disability before an award of service connection may be made.  
This had not been VA's practice, which suggests that the 
recent change amounts to a substantive change.  Given what 
appear to be substantive changes, and because the appellant's 
claim was pending before the regulatory change was made, the 
Board will consider the version of 38 C.F.R. § 3.310 in 
effect before the change, whichever version favors the 
claimant.

Review of the appellant's service medical records reveals 
that he sought treatment for complaints of left knee numbness 
on several occasions.  He was hospitalized from May 28, 1964 
to June 2, 1964, after being transferred with a diagnosis of 
neuropathy of the left foot secondary to pressure from a 
cast.  The hospital discharge summary was left perineal nerve 
deficit, sensory, consisting of anesthesia over the L5 
dermatome.  In February 2005, it was noted that the appellant 
was still having numbness over the dorsum of the foot.  There 
was no mention of any right knee, or right ankle or left 
ankle pathology.  The appellant underwent a service 
separation examination in December 1966; his lower 
extremities were described as clinically normal.

The appellant submitted a claim for VA benefits in March 
2004; he did not mention any problems with his right knee, 
his right ankle or his left ankle.  In August 2004, he 
contended that his left leg felt numb and that his right leg 
had to do all the work when he was standing or walking.  In 
January 2005, the appellant wrote the RO in connection with 
his Workers Compensation claim and stated that he was trying 
to prove no medical activity related to his service 40 years 
previous.  

Chiropractic treatment records for the period from 1990 to 
2006 do not contain any reference to neuritis of the left 
lower extremity.  Nor is there any mention of any right knee 
or ankle problem.  The appellant was noted to have plantar 
fasciitis.

Review of the private medical treatment records dated between 
October 2003 and March 2008 reveals that the appellant was 
examined in October 2003 after he complained that his knee 
was swelling.  No distal neurological changes were found on 
physical examination.  In January 2004, physical examination 
revealed no focal sensation loss or paresthesias.  There was 
no focal weakness.  In February 2004, the appellant was 
described as having normal sensibility and circulation 
patterns.  When the appellant was examined in March 2006, he 
had no focal neurologic findings.  In March 2008, the 
appellant was examined by a private podiatrist who stated 
that the appellant's neurological examination was within 
normal limits.  There is no indication in these records that 
the appellant's left knee was the etiologic cause of any 
right knee or right ankle or left ankle pathology.  There is 
no diagnosis of any right or left ankle disorder.

Review of the appellant's VA medical treatment records dated 
between November 2000 and October 2007 does not reveal any 
diagnosis of any left lower extremity neurologic pathology.  
In August 2004, the appellant complained of left ankle pain; 
no left leg or ankle diagnosis was rendered.  In September 
2005, the appellant complained of mild tingling and numbness 
in his legs.  There is no indication in these records that 
the appellant's left knee was the etiologic cause of any 
right knee or right ankle or left ankle pathology.  There is 
no diagnosis of any right or left ankle disorder.

In February 2005, the appellant underwent a VA medical 
examination.  Radiographic examination of the right knee 
revealed mild degenerative joint disease; the left ankle was 
normal.  The examiner tested the appellant's left leg with a 
microfilament and stated that the appellant felt sensations 
everywhere that he was touched.  There were no gross 
neurological deficits.  The examiner concluded that it did 
not look like any nerves were involved and there was no 
finding of neuritis.  The examiner did not render any ankle 
diagnosis.

The appellant underwent another VA examination in December 
2006.  The appellant reported being involved in the 
processing of a Workers Compensation claim for his knees and 
feet.  He indicated that his claim was likely to be 
successful.  After examining the appellant's lower 
extremities, the examiner did not render any diagnosis 
relating to any neurological deficit or to any ankle disorder 
(right or left).

A.  Neuritis claim

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding 
that interpretation of sections 1110 and 1131 of the statute 
as requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  The 
law specifically limits entitlement to service connection to 
cases where disease or injury has resulted in disability.  
38 U.S.C.A. §§ 1110, 1131.  Evidence must show that the 
veteran currently has the disability for which benefits are 
being claimed.  The appellant's post-service medical 
treatment records do not include any evidence of the 
existence of any diagnosis of any current neurological 
disorder of his left lower extremity.  While the appellant 
was diagnosed in service with anesthesia in the L5 dermatome 
in the left leg, this condition was transitory and was not 
found on the service separation examination nor is there any 
documentation of the existence of any left leg neurological 
deficit within one year of the appellant's separation from 
service.  

In the absence of proof of a current disease or injury, there 
can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  The evidence in this case shows no 
conclusive evidence of the existence of any chronic 
neurologic disorder of the left lower extremity and denial of 
that claim is warranted on the basis that there is no current 
disability, i.e., there is no neurological disorder.  

In order for service connection to be warranted, there must 
be evidence of a present disability which is attributable to 
a disease or injury incurred during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  Because the totality 
of the medical and non-medical evidence of record shows that 
there is no currently demonstrated left leg neurologic 
pathology, the Board finds that the claim for entitlement to 
service connection for a left lower extremity neurologic 
disorder must be denied.  The Board finds that the evidence 
of record is not in equipoise on the question of whether the 
appellant has any current left leg neurologic pathology that 
should be service connected.

As such, there is no basis on the current record to grant 
service connection for the appellant's claimed left lower leg 
neurologic disability.  The preponderance of the evidence is 
therefore against the neuritis service connection claim.  
Since the preponderance of the evidence is against this claim 
under all theories of service connection, the benefit of the 
doubt doctrine does not apply.  Ortiz v. Principi, 274 F.3d 
1361, 1365 (Fed. Cir.).

B.  Right knee and right and left ankle

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  There must be medical evidence of a nexus 
relating an in-service event, disease or injury, and any 
current disability.  Caluza v. Brown, 7 Vet. App. 498 (1995), 
Grottveit v. Brown, 5 Vet. App. 91 (1993); 38 C.F.R. § 3.303.

Arthritis is entitled to service connection on a presumptive 
basis under certain conditions.  See 38 U.S.C.A. §§ 1101(3), 
1112(a); 38 C.F.R. § 3.309(a).  While arthritis has not been 
diagnosed in either ankle, the evidence of record indicates 
that the appellant has degenerative joint disease of the 
right knee.  But there is no nexus evidence that links the 
current right knee arthritis to any incident of service or to 
any service-connected disability.  Furthermore, there is no 
competent medical evidence of the existence of a diagnosis of 
osteoarthritis of the right knee or either ankle within a 
year of the appellant's separation from active service in 
January 1967 to support presumptive service connection under 
38 C.F.R. §§ 3.307 and 3.309.  

The appellant contends that he has pain in his ankles, 
especially the left ankle, that warrants a grant of service 
connection.  However, pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not, in and 
of itself, constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999), aff'd in part, vacated and remanded in part 
on other grounds by Sanchez-Benitez v. Principi, 259 F.3d 
1356 (Fed. Cir. 2001).

While the appellant maintains that he currently has disorders 
of his right knee, right ankle and left ankle that are linked 
to his service-connected left knee disability, there is no 
competent medical opinion of record to that effect.  There is 
no evidence of record to establish that the appellant has the 
medical expertise that would render competent his statements 
as to an etiologic nexus between his current condition and 
his military service or any service-connected disability.  
The record does not establish that the appellant or his 
representative has the medical knowledge or expertise to 
render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

In this case, there is no competent medical evidence 
suggesting a connection between the appellant's claimed 
disorders and his military service.  Moreover, it is not 
shown that any of his current claimed right knee, right ankle 
and left ankle pathology is proximately due to, the result 
of, or aggravated by service or by a service-connected 
disease or injury.  Nothing in the clinical evidence of 
record indicates that any part of the appellant's current 
claimed pathology is related to any incident of service.  
There is no medical opinion of record etiologically relating 
any of the appellant's claimed pathology to any in-service 
occurrence or event.  There is no medical opinion of record 
that provides any etiologic nexus between the service-
connected left knee disability and the claimed right knee, 
right ankle and left ankle disorders.

After consideration of the entire record and the relevant law 
and cases, the Board finds that the appellant's claimed 
disorders are not related to any incident of his active 
service or to a service-connected disability.  While it is 
apparent that the appellant does suffer from right knee 
arthritis, the medical evidence of record as a whole supports 
the proposition that there is no etiological relationship 
between the origin and/or severity of that condition and the 
service-connected left knee disability.  The Board has 
scrutinized the record with a view towards ascertaining 
whether there is any basis (e.g., direct, presumptive or 
secondary) to indicate that the claimed disorders were 
incurred by any incident of military service, but has gleaned 
no such supporting evidence or suggestion thereof.  Schroeder 
v. West, 212 F.3d 1265 (Fed. Cir 2000); Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994) (Both for the general 
proposition that in claims involving presumptive service 
connection, the Board must also examine the evidence of 
record to ascertain if there is any other basis upon which to 
develop or grant the claim, including direct service 
connection).  See Bingham v. Principi, 421 F.3d 1346 (Fed. 
Cir. 2005); Roebuck v. Nicholson, 20 Vet. App. 307, 312-313 
(2006).

The Board has considered the appellant's oral and written 
testimony, as well as the statements of his representative, 
submitted in support of his arguments that he has disorders 
of the right knee, right ankle and left ankle as a result of 
his service-connected left knee disorder.  The appellant's 
statements, and those of his representative, are not 
competent evidence of a nexus between any such condition and 
the appellant's left knee disability.  

Although lay evidence is acceptable to prove the occurrence 
of an injury during active duty or symptomatology over a 
period of time when such symptomatology is within the purview 
of or may be readily recognized by lay persons, lay testimony 
is not competent to prove a matter requiring medical 
expertise, such as a diagnosis or opinion as to medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  The appellant has not shown that he has the 
requisite competence and, accordingly, his claim for service 
connection for the right knee, right ankle and left knee 
disorders must be denied.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the appellant's 
service connection claims for the right knee, the right ankle 
and the left ankle.  Since the preponderance of the evidence 
is against each one of these claims under all theories of 
service connection, the benefit of the doubt doctrine does 
not apply.  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. 
Cir.).


ORDER

An initial evaluation in excess of 10 percent effective prior 
to October 18, 2006 for the appellant's left knee disability 
is denied.

Service connection for a neurological disorder of the left 
lower extremity is denied.  

Service connection for a right knee disorder, a right ankle 
disorder and a left ankle disorder is denied.


REMAND

A determination has been made that additional development is 
necessary with respect to the remaining issues on appeal.  
Accordingly, further appellate consideration will be deferred 
and this case remanded to the Appeals Management Center 
(AMC)/RO for action as described below.

The appellant underwent surgery on his left knee in October 
2006, in a VA facility.  Review of the medical evidence of 
record reveals that the appellant was never scheduled for a 
VA medical examination of his left knee after that operation.  
In addition, the claims file does not contain any VA 
treatment records dated after October 2007.

These considerations require a search for relevant medical 
records and further investigation by medical professionals, 
inasmuch as the Board is prohibited from substituting its own 
unsubstantiated medical opinions.  See Colvin v. Derwinski, 
Vet. App. 171, 175 (1991).  In addition, the duty to assist 
includes obtaining medical records and examinations where 
indicated by the facts and circumstances of an individual 
case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The 
United States Court of Appeals for Veterans Claims (Court) 
has stated that the Board's task is to make findings based on 
evidence of record - not to supply missing facts.  Beaty v. 
Brown, 6 Vet. App. 532 (1994).  Thus, where the record before 
the Board is inadequate to render a fully informed decision, 
a remand is required in order to fulfill its statutory duty 
to assist the appellant to develop the facts pertinent to the 
claims on appeal.  Ascherl v. Brown, 4 Vet. App. 371, 377 
(1993). 

Finally, the appellant submitted a timely NOD, in March 2008, 
in which he referred to his disagreement with the RO's denial 
of his foot service connection claim.  Because the RO did not 
subsequently issue an SOC addressing that service connection 
issue, the Board must remand the issue to the AMC/RO for 
issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 
(1999).  

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the AMC/RO for the 
following:

1.  The AMC/RO should contact the 
appellant to obtain the names and 
addresses of all medical care providers, 
private or government, including VA, that 
have treated him for any left knee 
condition since October 2006.  After 
securing the necessary release(s), the 
AMC/RO should obtain those records that 
have not been previously secured, with 
assistance from the appellant as needed.  

To the extent there is an attempt to 
obtain records that is unsuccessful, the 
claims file should contain documentation 
of the attempts made.  The appellant and 
his representative should also be 
informed of the negative results, and 
should be given opportunity to submit the 
sought-after records.

2.  After the above development is 
completed, and whether or not records are 
received which are pertinent, the AMC/RO 
should schedule the appellant for 
appropriate VA examination(s) to 
determine the existence, extent and 
severity of all left knee post-operative 
residuals, including surgical scarring.  

The claims file should be made available 
to the examiner(s).  The examiner(s) 
should review the claims file in 
conjunction with the examination(s).

The examiner(s) should comment on the 
nature and extent of any left knee 
disorder and describe all current left 
knee pathology.  The examination 
report(s) should include a detailed 
account of all manifestations of left 
knee pathology present, including any 
arthritis, subluxation, limitation of 
motion of the knee, existence of 
ligamentous laxity or the existence of 
any other defects.  The examiner(s) 
should determine the nature, extent and 
current symptomatology of the appellant's 
left knee defects.  Special attention 
should be given to the presence or 
absence of pain, any limitation of 
motion, instability, weakness, 
interference with gait, balance or 
propulsion, pain and/or swelling on use.

Specific findings should be made with 
respect to the location, size and shape 
of the scar(s) from any left knee surgery 
with a detailed description of any 
associated pain or tenderness as well as 
the presence of any disfigurement or any 
limitations caused by any adhesions or 
nerve impairment.

3.  The AMC/RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report(s).  If any report 
does not include all test reports, 
special studies or fully detailed 
descriptions of all pathology or adequate 
responses to the specific opinions 
requested, the report must be returned to 
the examiner for corrective action.  
38 C.F.R. § 4.2.  "If the [examination] 
report does not contain sufficient detail 
it is incumbent upon the rating board to 
return the report as inadequate for 
evaluation purposes."  Green v. 
Derwinski, 1. Vet. App. 121, 124 (1991).

4.  Thereafter, the AMC/RO should 
consider all of the evidence of record 
and re-adjudicate the appellant's claim.  
The readjudication should reflect 
consideration of all the evidence of 
record and be accomplished with 
application of all appropriate legal 
theories.  If the benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

5.  The AMC/RO should re-examine the 
appellant's claim of entitlement to 
service connection for a foot disorder.  
If no additional development is required, 
the RO should prepare an SOC in 
accordance with 38 C.F.R. § 19.29, unless 
the matter is resolved by granting the 
benefit sought, or by the appellant's 
withdrawal of the NOD.  If, and only if, 
the appellant files a timely substantive 
appeal, should this issue be returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).





______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


